DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-9 in the reply filed on 27 April 2022 is acknowledged.
Claims 11, 14-16, 18, 31, 34-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	With respect to independent claim 1, it is unclear if the limitation “wherein the distal end of each electrode of the pair of electrodes is in contact with the bottom portion of the well” refers to a static condition that is always satisfied or to a specific moment in time during the use of the claimed device.  A literal reading of the limitation suggests that the electrodes are constantly in contact with the bottom of the well, however this appears to contradict the fact that the claim also requires the electrodes to be “axially displaceable relative to each other and the bottom portion of the well”.  It is unclear how the electrodes can remain in contact with the bottom of the well when they are configured to move in a vertical direction above the bottom of the well (see, for example, Figs. 1A-1C).  This confusion is compounded by Figs. 8A-10B, which show that the electrodes contact a ramp 272, and not the bottom of the well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran (US 20150313704) in view of Walters (US 20050089991).
	With respect to claim 1, Thavandiran discloses a well for electrically stimulating at least one cell.  The well includes a bottom portion comprising an adaptive electrode arrangement for introducing an electric field into the well.  A plurality of posts (Figure 19:410, 420) are disposed on the bottom portion and are independently displaceable relative to each other and the bottom portion of the well.  At least paragraph [0173] teaches that the posts are capable of flexing (i.e. are “adaptive”) and are configured to include at least one electrode (Figure 19:430). Thavandiran shows that the electrode is in contact with the bottom portion of the well.  Thavandiran, however, does not appear to teach that the electrodes are axially displaceable relative to the bottom portion of the well.
	Walters discloses a well plate (Figure 3:11) for electrically stimulating at least one cell.  The well plate includes a plurality of wells, wherein each well is aligned with a pair of electrodes (Figure 10:20, 22) that are axially displaceable relative to a bottom portion of the well.  This is described in at least paragraphs [0043] and [0044].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Thavandiran well with a pair of electrodes that are axially displaceable to the bottom of the well.  Walters teaches that it is important to properly align and register electrode pairs with corresponding wells, and that this may be accomplished effectively by vertically raising/lowering the electrodes and well plate relative to each other.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 2, Thavandiran and Walters disclose the combination as described above.  As previously discussed, Thavandiran states that the well includes at least one micropost (Figure 19:410, 420).  Thavandiran additionally teaches that the well further includes a microwire (Figure 19:400) formed around the microposts, a bottom surface, a base, and a ramp (Figure 22b:710) extending from the base.

	With respect to claims 3, 4 and 7, Thavandiran and Walters disclose the combination as described above.  Walters states that the electrodes are disposed on a plate (Figure 2:10) formed using circuit board materials.  The plate includes a plurality of openings (Figure 1:14) for receiving a proximal end of each electrode.  The electrodes of Walters extend essentially the entire vertical length of a corresponding well (see Figs. 2 and 10), and therefore would be longer than the microposts of Thavandiran when incorporated into the Thavandiran device.

	With respect to claim 9, Thavandiran and Walters disclose the combination as described above.  As discussed above, the electrodes (Figure 19:430) are in constant contact with the bottom portion of the well, wherein the bottom portion includes a convex ramp (see Fig. 22b).

Allowable Subject Matter
Claims 5 and 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose, in the claimed environment, a spring for coupling electrodes to a cover plate in order for the electrodes to be displaceable relative to the well bottom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mizuno (US 20150368604) reference teaches the state of the art regarding adaptive electrodes for stimulating at least one cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799